Citation Nr: 0522023	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  03-07 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia 


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus secondary to exposure to herbicides.




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to June 
1969.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Atlanta, Georgia, which granted 
service connection for diabetes mellitus secondary to 
exposure to herbicides and assigned an initial 20 percent 
rating, effective from March 12, 2001, the date of the claim.  

In a January 2004 decision, the Board denied entitlement to 
an effective date prior to March 12, 2001 for service 
connection for diabetes mellitus and remanded the above issue 
to the RO for additional development.  The case now is before 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issue addressed in this decision.

2.  The veteran's diabetes is controlled through oral 
hypoglycemic agent, restricted diet, and an exercise regime, 
requiring monthly visits to the doctor; the evidence does not 
show the need for insulin nor episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus either progressive loss of weight and strength due to 
diabetes.




CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102-5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 4.119, Diagnostic Code 7913 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA eliminated the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will 
notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim and will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA issued regulations to implement the 
VCAA in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).  

Initially, the Board notes that the VA General Counsel has 
held that the notice and duty to assist provisions of the 
VCAA are not applicable to claims for higher initial ratings, 
where VCAA notice has already been provided.  See VAOPGCPREC 
8-2003 (holding that "[i]f, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue").  The 
denial discussed in this decision are governed by VAOPGCPREC 
8-2003.  

Even so, after examining the record, the Board is satisfied 
that all relevant facts have been properly developed, to the 
extent possible, and no further notice or assistance to the 
veteran is required to comply with the VCAA.  The veteran was 
afforded the opportunity to provide lay or medical evidence, 
which might support his claim.  In compliance with the 
January 2004 Board remand, in February and April 2004, VA 
asked the veteran to identify his treatment providers.  
Copies of private treatment records from the Eye Consultants 
of Atlanta, P.C. and statements about his diabetic care 
regime from his treating physicians have been associated with 
the claims file.  In addition, in November 2001, the veteran 
was afforded a VA examination.  His claim was readjudicated 
and a supplemental statement of the case (SSOC) was issued by 
VA in March 2005.  In VCAA letters dated in February and 
April 2004, VA notified the veteran of what information it 
had received and what information the veteran needed to 
provide in support of his claim, and described what was 
needed to establish entitlement to a higher rating.  Service 
and post-service medical records and examination reports, 
private physicians' statements, and lay statements are 
associated with the record.  Given the foregoing, the Board 
finds that VA has substantially complied with the Board's 
January 2004 remand.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with). 

Thus, the appellant is not prejudiced by the Board's 
consideration of his increased rating claim as VA has already 
met all notice and duty to assist obligations to him under 
the VCAA as shown in the February 2003 statement of the case 
(SOC), the SSOCs issued in August 2003 and March 2005, and 
various VCAA notice and duty-to-assist letters pertaining to 
the establishment of a higher initial rating sent to the 
veteran in August 2001, April 2003, and February and April 
2004.  See Mayfield v. Nicholson, 19 Vet. App. 103, 123-29 
(2005).  

Analysis

Higher Initial Rating for Diabetes Mellitus

The veteran contends that his diabetes mellitus warrants a 
higher rating, stating that his physician increased the 
dosage of insulin he takes and he has visual impairment due 
to his service-connected diabetes.    

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Because the present appeal arises from an initial 
rating decision, which established service connection and 
assigned an initial disability rating, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's diabetes mellitus is rated as 20 percent 
disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913, 
which  provides that a 20 percent rating is assigned for 
diabetes mellitus controlled by insulin and restricted diet, 
or; oral hypoglycemic agent and restricted diet.  A 40 
percent rating requires insulin, restricted diet, and 
regulation of activities.  A 60 percent disability rating 
requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
rated.  A 100 percent disability rating requires more than 
one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2004).  Note 1 of Diagnostic 
Code 7913 specifically provides that compensable 
complications of diabetes will be rated separately (unless 
they are part of the criteria used to support a 100 percent 
rating), and that "[n]oncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913."  38 C.F.R. § 4.119, Diagnostic Code 7913.

A review of the evidence reveals that the veteran served in 
the Republic of Vietnam in the late 1960's and was diagnosed 
with diabetes in 1991.  Kaiser Permanente treatment records 
and a checklist received from the veteran's treating 
physician in 2001 reflect that the veteran had been receiving 
treatment for diabetes at Kaiser Permanente since March 2001; 
that he was having visual complications related to his 
diabetes; and that his diabetes was being controlled by 
either insulin and restricted diet, or oral hypoglycemic 
agent and restricted diet.  

At a November 2001 VA examination, the veteran reported that 
he was started on insulin for about two months.  After that, 
he was changed to glyburide, an oral hypoglycemic agent, when 
his control was good.  The veteran stated that he ran at 
least 15 miles per week and did a lot of exercises to keep 
his weight from increasing.  He complained of progressive 
weight loss, loss of strength, restricted diet, tingling and 
numbness of his extremities, partial bladder dysfunction, and 
blurring vision.  He wore prescription lenses.  The diagnosis 
was diabetes mellitus.  The examiner added that the veteran 
had not developed significant side effects or complications 
as evident by the normal funduscopy, normal urinalysis, 
normal neurological changes, and normal heart.

A November 2001 private eye examiner reported that the 
veteran had a normal ocular examination other than for some 
conjunctival nevi and myopic astigmatism and presbyopia.  
There was no evidence of diabetic ocular complications.

In an October 2003 statement, his private treating physician 
indicated that the veteran's diabetes was not adequately 
controlled and that he had increased the veteran's dosage of 
glyburide to 5 mg once a day and planned to add metformin to 
his regimen if the veteran did not get to goal in four weeks.  
The doctor added that the veteran was compliant with exercise 
and diet.  

Records from the Eye Consultants of Atlanta, P.C. from March 
1991 to February 2004 reveal a recent history of diabetic 
retinopathy.  In March 2001, minimal diabetic retinopathy was 
shown in the right eye, none in the left.  Visual acuity was 
20/20 in both eyes, without evidence of field of vision loss.  
A February 2004 examination reflected trace diabetic 
retinopathy in both eyes.  Visual acuity was 20/20 in the 
right eye and 20/30 in the left eye, without evidence of 
field of vision loss.  In a March 2004 statement, his private 
eye doctor indicated that the veteran's diabetic retinopathy 
condition was quite stabilized.  Visual acuity was 20/20 in 
the right eye and 20/30 in the left eye, with minimal 
diabetic retinopathy changes.

In an April 2004 statement, the veteran's primary care 
physician stated that he had been treating the veteran at his 
office since January 2002, that the veteran came monthly, and 
that the veteran's diabetes was controlled by an oral 
hypoglycemic agent, glipizide, and restricted diet.  The 
veteran was also on an exercise regimen for diabetic control.

In a March 2005 rating decision, the RO granted service 
connection for bilateral diabetic retinopathy and assigned an 
initial 10 percent rating effective from March 12, 2001.

Thus, the veteran's service-connected diabetes mellitus is 
primarily manifested by a non-insulin medication requirement, 
restricted diet, and some regulation of activities.  These 
manifestations are contemplated by the currently assigned 20 
percent schedular rating under Diagnostic Code 7913.
 
A schedular rating exceeding 20 percent is not warranted.  
Contrary to veteran's contention that his insulin dose was 
increased, a review of the evidence indicates that his oral 
hypoglycemic agent, glyburide, was increased.  There is no 
indication that he has required insulin to control his 
diabetes since 1991.  Neither examination or treatment 
reports, nor private physicians' statements show that he 
requires insulin or that he has had episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider.  Thus, the veteran's diabetes 
mellitus as manifested from March 12, 2001 does not have the 
characteristics required for a rating of 40 percent nor 
warrant staged ratings.  See 38 C.F.R. § 4.119, Diagnostic 
Code 7913.

To the extent that the veteran might maintain that the rating 
of his diabetes mellitus should take into account other 
disorders, such as neuropathy or diabetic retinopathy that 
are complications of diabetes, the Board notes that 
Diagnostic Code 7913 directs that complications of diabetes 
mellitus are to be evaluated separately unless they are part 
of the criteria used to support a 100 percent evaluation and 
that noncompensable complications are considered part of the 
diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, 
Note (1) (2004).  Since a rating of 100 percent for diabetes 
mellitus could not be assigned in this case, any 
complications of diabetes mellitus, if so shown, must be 
rated as separate disabilities.  They are not part of the 
disability that is rated under Diagnostic Code 7913.  Id.  He 
is separately rated at 10 percent for complications of 
diabetic retinopathy.  On examination, the veteran was not 
shown to have diabetic neuropathy.  Furthermore, the rating 
assigned in this decision subsumes any noncompensable 
complications of the disease.  Id.

The Board finds that consideration of a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1) (2004) is 
not warranted.  The Board does not have the authority to 
assign an extraschedular rating in the first instance, and 
under the circumstances of the present case there is no basis 
for the Board to refer the case to designated VA officials 
for consideration of an extraschedular rating.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  The veteran's diabetes 
mellitus alone does not present such an exceptional or 
unusual disability picture, such as frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
The degree to which the veteran's diabetic disability impairs 
him industrially has been adequately contemplated in the 
assigned schedular evaluation for diabetes and separate 
rating for diabetic retinopathy (see 38 C.F.R. §§ 3.321(a), 
4.1), and referral of the case for consideration of an 
extraschedular evaluation is not warranted.




ORDER

An initial rating in excess of 20 percent for diabetes 
mellitus is denied.




	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


